     Case 1:20-cv-01032-NONE-JDP Document 5 Filed 07/31/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   HOSH D. THOMAS,                                  Case No. 1:20-cv-01032-JDP)
12                      Petitioner,                   FINDINGS AND RECOMMENDATIONS TO
                                                      DISMISS PETITION AS SECOND OR
13          v.                                        SUCCESSIVE
14   C. KOENIG,                                       OBJECTIONS DUE IN THIRTY DAYS
15                      Respondent.                   ECF No. 1
16                                                    ORDER DIRECTING CLERK OF COURT TO
                                                      ASSIGN CASE TO DISTRICT JUDGE
17

18          Petitioner Hosh D. Thomas, a state prisoner without counsel, petitioned for a writ of

19   habeas corpus under 28 U.S.C. § 2254. ECF No. 1. This matter is before us for preliminary

20   review under Rule 4 of the Rules Governing Section 2254 Cases. See R. Governing § 2254

21   Cases 4; 28 U.S.C. § 2243. Under Rule 4, a district court must dismiss a habeas petition if it

22   “plainly appears” that the petitioner is not entitled to relief. See Valdez v. Montgomery, 918 F.3d

23   687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). Courts have

24   “an active role in summarily disposing of facially defective habeas petitions” under Rule 4. Ross

25   v. Williams, 896 F.3d 958, 968 (9th Cir. 2018) (citation omitted). We recommend that the

26   petition be dismissed as second or successive.

27

28
                                                      1
     Case 1:20-cv-01032-NONE-JDP Document 5 Filed 07/31/20 Page 2 of 4

 1   Discussion

 2            “AEDPA places strict limitations on the ability of a petitioner held pursuant to a state

 3   judgment to file a second or successive federal petition for writ of habeas corpus.” Gonzalez v.

 4   Sherman, 873 F.3d 763, 767 (9th Cir. 2017) (citing 28 U.S.C. § 2244(b)(1)). A claim presented

 5   in a “second or successive” petition under § 2254 that was presented in a prior petition “shall” be

 6   dismissed. See 28 U.S.C. § 2244(b)(1); Magwood v. Patterson, 561 U.S. 320, 330 (2010). A

 7   “claim ‘is successive if the basic thrust or gravamen of the legal claim is the same, regardless of

 8   whether the basic claim is supported by new and different legal argument . . . [or] proved by

 9   different factual allegations.’” Gulbrandson v. Ryan, 738 F.3d 976, 997 (9th Cir. 2013) (as

10   amended) (quoting Babbitt v. Woodford, 177 F.3d 744, 746 (9th Cir. 1999)). However, a

11   petitioner may file a second or successive petition in the district court if he first obtains an order

12   from the Ninth Circuit Court of Appeals authorizing such a filing. See 28 U.S.C.

13   § 2244(b)(3)(A); Magwood, 561 U.S. at 330-31; Henry v. Spearman, 899 F.3d 703, 705 (9th Cir.

14   2018).

15            On July 20, 2020, petitioner sought habeas relief in this court from his 2015 criminal

16   conviction, claiming trial court error and ineffective assistance of counsel. See Thomas v.

17   Koenig, No. 1:20-cv-00996-JLT (E.D. Cal. July 20, 2020). On July 22, 2020, the court ordered

18   respondent to respond to the petition. Id. at ECF No. 5. Less than a week later, on July 27, 2020,

19   petitioner filed the instant petition, in which he again challenges his 2015 conviction on claims of

20   trial court error and ineffective assistance of counsel. ECF No. 1. Petitioner has presented no

21   proof that he obtained authorization from the Ninth Circuit to file the second petition. Therefore,

22   we recommend that the petition be dismissed.

23   Certificate of Appealability
24            A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

25   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

26   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254 Cases

27   requires a District Court to issue or deny a certificate of appealability when entering a final order

28   adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d
                                                        2
     Case 1:20-cv-01032-NONE-JDP Document 5 Filed 07/31/20 Page 3 of 4

 1   1268, 1270 (9th Cir. 1997). Where, as here, the court denies habeas relief on procedural grounds

 2   without reaching the underlying constitutional claims, the court should issue a certificate of

 3   appealability “if jurists of reason would find it debatable whether the petition states a valid claim

 4   of the denial of a constitutional right and that jurists of reason would find it debatable whether the

 5   district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

 6   “Where a plain procedural bar is present and the district court is correct to invoke it to dispose of

 7   the case, a reasonable jurist could not conclude either that the district court erred in dismissing the

 8   petition or that the petitioner should be allowed to proceed further.” Id. Here, reasonable jurists

 9   would not find our conclusion debatable or conclude that petitioner should proceed further. Thus,

10   the court should decline to issue a certificate of appealability.

11   Findings and Recommendations

12           We recommend that the petition be dismissed, ECF No. 1, and that the court decline to

13   issue a certificate of appealability. We submit the findings and recommendations to the U.S.

14   District Court judge who will be assigned to the case under 28 U.S.C. § 636(b)(1)(B) and Rule

15   304 of the Local Rules of Practice for the United States District Court, Eastern District of

16   California. Within thirty days of the service of the findings and recommendations, petitioner may

17   file written objections to the findings and recommendations with the court and serve a copy on all

18   parties. That document must be captioned “Objections to Magistrate Judge’s Findings and

19   Recommendations.” The assigned district judge will then review the findings and

20   recommendations under 28 U.S.C. § 636(b)(1)(C).

21   Order

22           The clerk of court is directed to assign this case to a district judge for the purposes of

23   reviewing these findings and recommendations.

24

25

26

27

28
                                                        3
     Case 1:20-cv-01032-NONE-JDP Document 5 Filed 07/31/20 Page 4 of 4

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     July 31, 2020
 4                                            UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 206.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          4
